Name: Commission Regulation (EC) No 1260/97 of 1 July 1997 adopting the balance and fixing the aid for the supply of products from the eggs and poultrymeat sectors to the Canary Islands under the arrangements provided for in Articles 2, 3 and 4 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: agricultural activity;  regions of EU Member States;  animal product;  trade
 Date Published: nan

 No L 174/ 12 PEN I Official Journal of the European Communities 2 . 7 . 97 COMMISSION REGULATION (EC) No 1260/97 of 1 July 1997 adopting the balance and fixing the aid for the supply of products from the eggs and poultrymeat sectors to the Canary Islands under the arrangements provided for in Articles 2 , 3 and 4 of Council Regulation (EEC) No 1601 /92 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 In application of Article 2 of Regulation (EEC) No 1601 /92, the quantities of the forecast supply balance with products from the eggs and poultrymeat sectors which benefit from the exemption from the import duty on products, or which benefit from Community aid for products coming from the rest of the Community, shall be as fixed in Annex I hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Articles 3 (4) and 4 (4) thereof, Whereas in application of Articles 2, 3 and 4 of Regula ­ tion (EEC) No 1601 /92 it is necessary to determine for the eggs and poultrymeat sectors and for the 1997/98 marketing year, on the one hand, the quantities of meat and eggs of the forecast supply balance which benefit from an exemption from the duty on imports from third countries or from an aid for deliveries originating in the rest of the Community, and on the other hand , the quantities of breeding material originating in the Community which benefit from an aid with a view to developing the potential for production in the archipelago of the Canaries; Whereas it is appropriate to fix the amounts of the aids referred to above for the supply to the archipelago , on the one hand, of meat and eggs, and, on the other hand , of breeding materials originating in the rest of the Com ­ munity; whereas these aids must be fixed taking into account in particular the costs of supply from the world market, conditions due to the geographical situation of the archipelago and the basis of the current prices on export to third countries for the animals or products concerned; Whereas the common detailed implementing rules for the supply regime for the Canary Islands for certain agri ­ cultural products were laid down by Commission Regula ­ tion (EEC) No 2790/94 (3), as last amended by Regulation (EC) No 2883/94 (4); Whereas, pursuant to Regulation (EEC) No 1601 /92, the supply arrangements apply from 1 July; whereas the provisions of this Regulation should enter into force immediately; Article 2 1 . For application of Article 3 (2) of Regulation (EEC) No 1601 /92 the aid for products included in the forecast supply balance and which come from the Community market shall be as fixed in Annex II hereto . 2 . Products benefiting from the aid shall be specified in accordance with the provisions of Commission Regula ­ tion (EEC) No 3846/87 (^ and in particular Sectors 8 and 9 of the Annex thereto . Article 3 The aid provided for in Article 4 ( 1 ) of Regulation (EEC) No 1601 /92 for the supply to the Canary Islands of breeding material of domestic fowl originating from the Community as well as the number of chicks and hatching eggs which benefit from it shall be as fixed in Annex III hereto . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1 997 .(') OJ No L 173, 27. 6 . 1992, p. 13 . (2) OJ No L 320 , 11 . 12 . 1996, p. 1 . (-1 ) OJ No L 296, 17 . 11 . 1994, p. 23 .b) OJ No L 304, 29 . 11 . 1994, p. 18 . ( 5) OJ No L 366, 24. 12 . 1987, p. 1 . 2. 7 . 97 I EN I Official Journal of the European Communities No L 174/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 July 1997. For the Commission Franz FISCHLER Member of the Commission ANNEX I Forecast supply balance for the Canary Islands regarding products from the eggs and poultry ­ meat sectors for the period 1 July 1997 to 30 June 1998 (in tonnes) CN code Description of goods Quantity (') ex 0207 Meat and edible offal , frozen, of poultry within heading No 0105, except products falling within subheading 0207 23 38 000 (2) ex 0408 Birds ' eggs , not in shell , and egg yolks , dried, whether or not con ­ taining added sugar or other sweetening matter, suitable for human consumption 200 (') Product weight. (2) Of which 2 000 tonnes for processing and/or packaging. No L 174/14 EN Official Journal of the European Communities 2 . 7. 97 ANNEX II Amounts of aid granted for products from the Community market (ECU/100 kg) Product code Amount of aid 16 19 0207 0207 0207 0207 0207 0207 0207 0207 0207 0207 0207 12 10 900 12 90 190 25 10 000 25 90 000 14 20 900 14 60 900 14 70 190 14 70 290 27 10 990 27 60 000 27 70 000 0408 11 80 100 0408 91 80 100 53 41 Note: The product codes and the footnotes are defined in Regulation (EEC) No 3846/87 . ANNEX III Supply to the Canary Islands of breeding material originating in the Community for the period from 1 July 1997 to 30 June 1998  chicks and hatching eggs (ECU/100 units) CN code Description of goods Number Aid ex 0105 1 1 Parent or grandparent stock chicks (') 100 000 1,5 ex 0407 00 19 Hatching eggs for the production of parent or grandparent stock chicks 100 000 1,5 (') In accordance with the definition provided for in Article 1 of Council Regulation (EEC) No 2782/75 (OJ No L 282, 1 . 11 . 1975, p. 100).